     Case 4:20-cv-00143-DN Document 33 Filed 09/13/21 PageID.265 Page 1 of 6




                                 THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH


    JOHN FULLMER, JOSH BURT, SEAN                              MEMORANDUM DECISION AND
    MCINTYRE, SABRINA PROVO, and all                           ORDER GRANTING MOTION FOR
    others similarly situated,                                 LEAVE TO AMEND COMPLAINT
                                                               AND
                               Plaintiffs,                     FINDING AS MOOT
                                                               MOTIONS TO DISMISS
    v.

    A-1 COLLECTION AGENCY, LLC and                             Case No. 4:20-cv-00143-DN-PK
    MOAB VALLEY HEALTHCARE, INC.,
                                                               District Judge David Nuffer
                               Defendants.                     Magistrate Judge Paul Kohler


           This action was removed from the Seventh Judicial District Court of the State of Utah on

December 30, 2020, based on federal question jurisdiction. 1 Plaintiffs, on behalf of themselves

and all others similarly situated, seek recourse for the alleged improper public disclosure of

confidential personal and protected health information in state court debt collection

proceedings. 2 Plaintiffs assert four causes of action: (1) violation of the Fair Debt Collection

Practices Act (“FDCPA”); (2) violation of the Utah Consumer Sales Practice Act; (3) intrusion

upon seclusion/invasion of privacy; and (4) negligence. 3 Plaintiffs’ FDCPA claim is the sole

basis for federal subject matter jurisdiction.

           Defendants filed Motions to Dismiss the Complaint. 4 The Motions to Dismiss did not

argue that Plaintiffs failed to allege sufficient facts to state a plausible claim under the FDCPA.


1
    Notice of Removal ¶ 6 at 2, docket no. 2, filed Dec. 30, 2020.
2
    Complaint, docket no. 2-2, filed Dec. 30, 2020.
3
    Id. ¶¶ 78-110 at 9-12.
4
 Defendant A-1 Collection Agency, LLC’s Rule 12(b)(6) Motion to Dismiss, docket no. 5, filed Jan. 15, 2021;
Motion to Dismiss, docket no. 7, filed Jan. 15, 2021 (collectively, “Motions to Dismiss”).
      Case 4:20-cv-00143-DN Document 33 Filed 09/13/21 PageID.266 Page 2 of 6




However, an order entered which took the Motions to Dismiss under advisement and directed the

parties to file supplemental briefing on whether the Complaint stated a plausible FDCPA claim

(“Order”). 5 In response the Order, Plaintiffs filed a motion seeking leave to amend their

Complaint to clarify their FDCPA claim (“Motion to Amend”). 6 Defendants opposed the Motion

to Amend arguing that the proposed amendments are futile. 7

           Plaintiffs’ Motion to Amend is timely and justifiable. And Plaintiffs’ Proposed Amended

Complaint 8 will not cause undue prejudice to Defendants and is not futile. Therefore, Plaintiffs’

Motion to Amend 9 is GRANTED. Consequently, Defendants’ pending Motions to Dismiss 10 are

MOOT.

                                                     DISCUSSION

           FED. R. CIV. P. 15 provides that “[t]he court should freely give leave [to amend] when

justice so requires.” 11 “Refusing leave to amend is generally only justified upon a showing of

undue delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure

deficiencies by amendments previously allowed, or futility of amendment.” 12 “A proposed

amendment is futile if the complaint, as amended, would be subject to dismissal.” 13 “It is well



5
 Order Taking Under Advisement Motions to Dismiss and for Supplemental Briefing (“Order”), docket no. 21, filed
July 6, 2021.
6
 Plaintiffs’ Motion and Supporting Memorandum Requesting Leave to Amend the Complaint (“Motion to
Amend”), docket no. 23, filed July 16, 2021.
7
 Joint Memorandum in Opposition to Plaintiffs’ Motion for Leave to File Amended Complaint (“Response”),
docket no. 29, filed Aug. 6, 2021.
8
    [Proposed] Amended Complaint, docket no. 23-1, filed July 16, 2021.
9
    Docket no. 23, filed July 16, 2021.
10
     Docket no. 5, filed Jan. 15, 2021; Docket no. 7, filed Jan. 15, 2021.
11
     FED. R. CIV. P. 15(a)(2).
12
  Frank v. U.S. West, Inc., 3 F.3d 1357,1365 (10th Cir. 1993) (quoting Castleglen, Inc. v. Resolution Trust Corp.,
984 F.2d 1571, 1585 (10th Cir.1993)).
13
     Sullivan v. Univ. of Kansas Hosp. Auth., 844 Fed. App’x 43, 51 (10th Cir. 2021).



                                                                                                                     2
      Case 4:20-cv-00143-DN Document 33 Filed 09/13/21 PageID.267 Page 3 of 6




settled that a court may deny a motion to amend as futile if the proposed amendment would not

withstand a motion to dismiss or if it otherwise fails to state a claim.” 14 “Thus, the court must

analyze a proposed amendment as if it were before the court on a motion to dismiss pursuant to

[FED. R. CIV. P.] 12(b)(6).” 15

           Dismissal is appropriate under FED. R. CIV. P. 12(b)(6) when the complaint, standing

alone, is legally insufficient to state a claim on which relief may be granted. 16 Each cause of

action must be supported by sufficient, well-pleaded facts to be plausible on its face. 17 In

reviewing the complaint, factual allegations are accepted as true and reasonable inferences are

drawn in a light most favorable to the plaintiff. 18 However, “assertions devoid of factual

allegations” that are nothing more than “conclusory” or “formulaic recitation” of the law are

disregarded. 19 “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” 20

           Plaintiffs’ Motion to Amend comes at the initial stages of this litigation. A scheduling

order has not yet entered. Discovery has not yet begun. And the Motion to Amend is made in

response to the Order directing supplemental briefing on Defendants’ Motions to Dismiss.

Plaintiffs’ basis for seeking the Complaint’s amendment is to clarify their FDCPA claim, 21 the



14
  Acker v. Burlington Northern and Santa Fe R. Co., 215 F.R.D. 645, 647 (D. Kan. 2003) (citing Lyle v. Commodity
Credit Corp., 898 F. Supp. 808, 810 (D. Kan. 1995); Ketcham v. Cruz, 961 F.2d 916, 920 (10th Cir. 1992)).
15
     Id.
16
     FED. R. CIV. P. 12(b)(6); Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999).
17
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
18
     GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997).
19
     Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009).
20
     Sullivan, 844 Fed. App’x at 47 (internal punctuation omitted).
21
     Motion to Amend at 2.



                                                                                                                       3
      Case 4:20-cv-00143-DN Document 33 Filed 09/13/21 PageID.268 Page 4 of 6




sufficiency of which was called into question by the Order. Under these circumstances, the

Motion to Amend is timely; its basis is justifiable; and granting leave to amend will not cause

undue prejudice to Defendants.

            Defendants only argument in opposition to Plaintiff’s Motion to Amend is that the

Proposed Amended Complaint is futile. 22 Specifically, Defendants argue that the Proposed

Amended Complaint lacks sufficient allegations suggesting conduct that was violative of the

FDCPA and lacks allegations of a concrete particularized injury to Plaintiffs. 23

            Plaintiffs’ proposed amendments are not futile. The Proposed Amended Complaint

highlights the FDCPA’s protections against invasions of individual privacy and preventing debt

collectors from obtaining a competitive advantages. 24 It includes factual allegations that

Defendants saved time and money by unnecessarily filing unredacted confidential personal and

protected health information on the public record in state court debt collection proceedings. 25 It

includes allegations that Defendants’ conduct violates the FDCPA because it constitutes

harassment and gives Defendants an unfair competitive advantage in collecting debts. 26 And it

includes factual allegations that Plaintiffs incurred monetary and other damages as a result of

Defendants’ conduct. 27

            Accepting the Proposed Amended Complaint’s factual allegations as true and affording

Plaintiffs all reasonable inferences drawn from those allegations, 28 the Proposed Amended



22
     Response at 2-5.
23
     Id.
24
     Proposed Amended Complaint ¶¶ 41-42 at 5-6, 87-88 at 10.
25
     Id. ¶¶ 44-45 at 6, 48-50 at 6, 56-58 at 7, 64-66 at 7-8, 72-74 at 8, 84-85 at 9.
26
     Id. ¶¶ 84-85 at 9.
27
     Id. ¶¶ 51-53 at 6-7, 59-61 at 7, 67-69 at 8, 75-77 at 8.
28
     Associated Wholesale Grocers, Inc., 130 F.3d at 1384.



                                                                                                      4
      Case 4:20-cv-00143-DN Document 33 Filed 09/13/21 PageID.269 Page 5 of 6




Complaint states a plausible FDCPA claim. Defendants’ unnecessary public disclosure of

Plaintiffs’ confidential and protected information may constitute an invasion of privacy which

may be harassment or an unfair practice that violates the FDCPA. 29 And, among Plaintiffs’ other

alleged damages, the attorneys’ fees and costs Plaintiffs incurred to have their confidential and

protected information reclassified as private may constitute a concrete particularized injury to

Plaintiffs. 30 Therefore, the Proposed Amended Complaint is not futile.

           Plaintiffs’ Motion to Amend is timely and justifiable. And Plaintiffs’ Proposed Amended

Complaint will not cause undue prejudice to Defendants and is futile. Therefore, Plaintiffs’

Motion to Amend 31 is GRANTED. Consequently, Defendants’ pending Motions to Dismiss 32 are

MOOT.




29
     15 U.S.C. §§ 1692d, 1692f.
30
   TransUnion, LLC v. Ramirez, 141 S.Ct. 2190, 2204 (2021) (“If a defendant has caused physical or monetary
injury to the plaintiff, the plaintiff has suffered a concrete injury in fact under Article III. Various intangible harms
can also be concrete. . . . Those include, for example, reputational harms, disclosure of private information, and
intrusion upon seclusion.”). It is reasonable to infer from the allegations that Plaintiffs would not have otherwise
incurred these monetary damages because Plaintiffs defaulted in the state court debt collection proceedings.
Proposed Amended Complaint ¶¶ 48 at 6, 56 at 7, 64 at 7, 72 at 8. Plaintiffs did not appear in the state courts
proceedings, except to have their confidential and protected information reclassified as private. Id. ¶¶ 51 at 6, 59 at
7, 67 at 8, 75 at 8.
31
     Docket no. 23, filed July 16, 2021.
32
     Docket no. 5, filed Jan. 15, 2021; Docket no. 7, filed Jan. 15, 2021.



                                                                                                                            5
      Case 4:20-cv-00143-DN Document 33 Filed 09/13/21 PageID.270 Page 6 of 6




                                                         ORDER

           IT IS HEREBY ORDERED that Plaintiffs’ Motion to Amend 33 is GRANTED. Plaintiff

is directed to file their Proposed Amended Complaint 34 by no later than September 20, 2021.

           IT IS FURTHER ORDERED that Defendants’ Motions to Dismiss 35 are MOOT.

Defendants must answer or otherwise respond to the amended complaint within 14 days after its

filing.

           Signed September 13, 2021.

                                                          BY THE COURT


                                                          ________________________________________
                                                          David Nuffer
                                                          United States District Judge




33
     Docket no. 23, filed July 16, 2021.
34
     Docket no. 23-1, filed July 16, 2021.
35
     Docket no. 5, filed Jan. 15, 2021; Docket no. 7, filed Jan. 15, 2021.



                                                                                                     6
